FOURTH AMENDMENT
 
TO
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of June 30, 2011 by and between Silicon Valley
Bank (“Bank”) and US DATAWORKS, INC., a Nevada corporation (“Borrower”) whose
address is One Sugar Creek Center Blvd., 5th Floor, Sugar Land, TX 77478.
 
Recitals
 
A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of October 27, 2010, as amended from time to
time including by that certain Forbearance and First Amendment to Amended and
Restated Loan and Security Agreement dated as of February 8, 2011, that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
May 9, 2011 and that certain Third Amendment to Amended and Restated Loan and
Security Agreement dated as of June 7, 2011 (as the same may from time to time
be further amended, modified, supplemented or restated, the “Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date and (ii) make certain other changes as more fully set forth
herein.
 
D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 2.1.1 (Financing of Accounts). Section 2.1.1(f) hereby is amended
and restated in its entirety to read as follows:
 
“(f)           Early Termination.  This Agreement may be terminated prior to the
Maturity Date or the Refinance Term Loan Maturity Date as follows: (i) by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank; or (ii) by Bank at any time after the occurrence of an Event
of Default, without notice, effective immediately.”
 
2.2 Section 2.1.2 (Refinance Term Loan). Section 2.1.2(b) is amended by adding a
new sentence to the end thereof to read as follows:
 
“Notwithstanding the forgoing, Borrower shall make the following principal
payments in respect of the Refinance Term Loan: (i) on the Fourth Amendment
Effective Date, in addition to the standard payment that is due on July 1, 2011,
a principal payment equal to Thirty Six Thousand Six Hundred Sixty Seven Dollars
($36,667) plus accrued interest; (i) on August 1, 2011, in addition to the
standard payment that is due on such date, a principal payment equal to Thirty
Thousand Dollars ($30,000) plus accrued interest; and (iii) on a daily basis
beginning on August 2, 2011 a payment (in addition to any regularly scheduled
payments) in an amount equal to three percent (3%) of the aggregate daily
Collections which Bank shall apply to the remaining payments owing on the
Refinance Term Loan in the inverse order of their maturity.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Section 2.1.2 (Refinance Term Loan). Section 2.1.2(c) hereby is amended and
restated in its entirety to read as follows:
 
“(c)           Prepayment.  Borrower shall have the option to prepay all, but
not less than all, of the Refinance Term Loan advanced by Bank under this
Agreement, provided Borrower (a) provides written notice to Bank of its election
to prepay the Refinance Term Loan at least ten (10) days prior to such
prepayment, and (b) pays, on the date of the prepayment (i) all accrued and
unpaid interest with respect to the Refinance Term Loan through the date the
prepayment is made; (ii) all unpaid principal with respect to the Refinance Term
Loan; and (iii) all other sums, if any, that shall have become due and payable
hereunder with respect to this Agreement.”
 
2.4 Section 2.2.1 (Collections). Section 2.2.1 hereby is amended and restated in
its entirety to read as follows:
 
“2.2.1           Collections.  Subject to Section 2.1.2(b), Collections will be
credited to the Financed Receivable Balance for such Financed Receivable, but if
there is an Event of Default, Bank may apply Collections to the Obligations in
any order it chooses.  If Bank receives a payment for both a Financed Receivable
and a non-Financed Receivable, the funds will first be applied to the Financed
Receivable and, if there is no Event of Default then existing, the excess will
be remitted to Borrower, subject to Section 2.2.7.”
 
2.5 Section 2.2.4 (Collateral Handling Fee). Section 2.2.4 hereby is amended and
restated in its entirety to read as follows:
 
“2.2.4           Collateral Handling Fee.  Borrower will pay to Bank a
collateral handling fee equal to one quarter of one percent (0.25%) per month of
the Financed Receivable Balance for each Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”); provided, however, for any
Subject Month (as of the first calendar day of such month), to the extent that
Borrower maintained an Adjusted Quick Ratio of greater than 1.00 to 1.00 at all
times during the applicable Testing Month, the Collateral Handling Fee shall be
equal to one tenth of one percent (0.10%) per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day year. 
This fee is charged on a daily basis which is equal to the Collateral Handling
Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.  In
computing Collateral Handling Fees under this Agreement, all Collections
received by Bank shall be deemed applied by Bank on account of Obligations on
the same Business Day as receipt of the Collections.  After an Event of Default,
the Collateral Handling Fee will increase an additional 0.50% effective
immediately upon such Event of Default.”
 
2.6 Section 2.3.2 (Repayment on Event of Default). Section 2.3.2 hereby is
amended and restated in its entirety to read as follows:
 
“2.3.2           Repayment on Event of Default.  When there is an Event of
Default, Borrower will, if Bank demands (or, upon the occurrence of an Event of
Default under Section 8.5, immediately without notice or demand from Bank) repay
all of the Advances.  The demand may, at Bank’s option, include the Advance for
each Financed Receivable then outstanding and all accrued Finance Charges, the
Collateral Handling Fee, attorneys’ and professional fees, court costs and
expenses, and any other Obligations.”
 
 
2

--------------------------------------------------------------------------------

 
 
2.7 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(a) is
amended in its entirety and replaced with the following:
 
“(a)           Deliver to Bank:  (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower and each of its Subsidiary’s operations during such month certified by
a Responsible Officer and in a form acceptable to Bank (the “Monthly Financial
Statements”); (ii) as soon as available, but no later than one hundred twenty
(120) days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank; (iii) within five (5) Business Days
of filing, copies of all statements, reports and notices made available to
Borrower’s common stock holders as a group and all reports on Form 10-K, 10-Q
and 8 K filed with the Securities and Exchange Commission; (iv) a prompt report
of any legal actions pending or threatened against Borrower or any Subsidiary
that could result in damages or costs to Borrower or any Subsidiary of One
Hundred Thousand Dollars ($100,000.00) or more; (v) prompt notice of (A) any
material change in the composition of the Intellectual Property, (B) the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark not previously disclosed in
writing to the Bank, and (C) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property; and (vi) within fifteen days of approval thereof, but in
any event no later than April 30 of each year, Borrower’s board of
directors-approved financial projections and (vii) such other budgets, sales
projections, operating plans or other financial information reasonably requested
by Bank.”
 
2.8 Section 6.7 (Financial Covenant). Section 6.7 is amended in its entirety and
replaced with the following:
 
“6.7           Financial Covenants.  For so long as any amount of the Refinance
Term Loan remains outstanding, meet the following financial covenants:
 
(a)           EBITDA.  As of June 30, 2011, Borrower’s EBITDA for the three (3)
months ending on such measurement date shall be at least negative One Hundred
Three Thousand Dollars (-$103,000).  As of July 31, 2011, Borrower’s EBITDA for
the three (3) months ending on such measurement date shall be at least negative
Sixty Thousand Dollars (-$60,000).
 
(b)           Liquidity Ratio.  At all times, but measured on a monthly basis
beginning with the August 2011 measuring period, a Liquidity Ratio of not less
than 1.20:1.00.
 
(c)           Fixed Charge Coverage Ratio.  At all times, but measured monthly
on a rolling three (3) month basis beginning with the September 2011 measuring
period,, a Fixed Charge Coverage Ratio of not less than 1.30:1.00.”
 
2.9 Section 7.9 (Subordinated Debt). Section 7.9 is amended by adding a new
sentence to the end thereof to read as follows:
 
“Notwithstanding any other provisions of this Agreement or any other Loan
Document or any other document evidencing Subordinated Debt to the contrary, as
long as the Refinance Term Loan remains outstanding, Borrower may not make any
payments with respect to Subordinated Debt (including any accrued but unpaid
interest payments due and owing under the Nicholson/Ramey Subordinated Debt as
of June 30, 2011) without the prior written consent of Bank.”
 
2.10 Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 hereby are added or amended and restated
in their entirety and replaced with the following:
 
 
3

--------------------------------------------------------------------------------

 
 
“Advance Rate” is eighty five percent (85%), net of any offsets related to each
specific Account Debtor (as permitted in accordance with this Agreement), or
such other percentage as Bank establishes under Section 2.1.1.
 
“Applicable Rate” is a per annum rate equal to the Prime Rate plus two and one
fifth percent (2.20%); provided, however, for any Subject Month (as of the first
calendar day of such month), to the extent that Borrower maintained an Adjusted
Quick Ratio of greater than 1.00 to 1.00 at all times during the applicable
Testing Month, the Applicable Rate for such Subject Month shall be the Prime
Rate plus one and one quarter percent (1.25%).
 
“Facility Amount” is One Million One Hundred Seventy Six Thousand Five Hundred
Dollars ($1,176,500).
 
“Fixed Charge Coverage Ratio” means for any measuring period, the ratio of (i)
EBITDA minus capital expenditures and capitalized software expense to (ii) the
sum of consolidated interest expense actually paid, plus taxes paid for the
annualized period and principal payments.
 
“Fourth Amendment Effective Date” means June 30, 2011.
 
“Liquidity Ratio” means, as of any date of determination, the ratio of (i)
Borrower’s unrestricted cash held at Bank plus net Accounts Receivable less
Financed Receivables to (ii) the aggregate outstanding amount of the Refinance
Term Loan as of such date.
 
“Maturity Date” is June 28, 2012.
 
2.11 Section 13 (Definitions).  The following term and its respective definition
set forth in Section 13.1 hereby is deleted:
 
“Early Termination Fee”
 
2.12 Exhibit B is hereby replaced with Exhibit B attached hereto.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
 
4

--------------------------------------------------------------------------------

 
 
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions and (c) the
payment by Borrower of an extension fee in the amount of Five Thousand Dollars
($5,000).
 
[Signature page follows.]
 
 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
SILICON VALLEY BANK
BORROWER
 
US DATAWORKS, INC.
 
 
By: /s/ Priya Iyer
By: /s/ Randall J. Frapart
Name: Priya Iyer
Name: Randall J. Frapart
Title: Relationship Manager
Title: Chief Financial Officer
   

 